Citation Nr: 0914282	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-28 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
diabetes mellitus including as a result of exposure to 
herbicide, and if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
scleredema of the back (claimed as dry skin) including as a 
result of exposure to herbicide, and if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
coronary artery disease, and if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hypertension, and if so, whether service connection is 
warranted.

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
blindness due to diabetic retinopathy, and if so, whether 
service connection is warranted.

6.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
bilateral foot disorder, including pes planus, ligamentous 
strain, ankle sprain, and diabetic neuropathy, and if so, 
whether service connection is warranted.

7.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.

8.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
sleep apnea, and if so, whether service connection is 
warranted.

9.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
arthritis in all joints, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board by videoconference 
from RO in December 2008.  A transcript of the hearing is 
associated with the claims file. 

The issues of new and material evidence to reopen a final 
disallowed claim for post-traumatic stress disorder and for 
service connection for diabetes mellitus, scleredema, 
coronary artery disease, hypertension, blindness, a bilateral 
foot disorder, and arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  In August 2003, the RO denied a petition to reopen claims 
for service connection for diabetes mellitus, scleredema, 
coronary artery disease, hypertension, blindness, a bilateral 
foot disorder, sleep apnea, and arthritis of all joints.  The 
Veteran did not express disagreement within one year, and the 
decision became final.   

2.  Since August 2003, evidence has been received that is 
new, not cumulative, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims for service 
connection for diabetes mellitus, scleredema, coronary artery 
disease, hypertension, blindness, and bilateral foot 
disorders, and arthritis.    

3.  Since August 2003, evidence has been received that is new 
but is cumulative, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for sleep apnea.  


CONCLUSIONS OF LAW

1.  An August 2003 RO decision that denied a petition to 
reopen claims for service connection for diabetes mellitus, 
scleredema, coronary artery disease, hypertension, blindness, 
a bilateral foot disorder, sleep apnea, and arthritis of all 
joints is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).  

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for scleredema 
of the back.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for coronary 
artery disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

5.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for blindness.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.
§ 3.156(a) (2008).

7.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a bilateral 
foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

8.  New and material evidence has not been received to reopen 
a final disallowed claim for service connection for sleep 
apnea.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

9.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for arthritis 
of all joints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

This appeal arises from a petition to reopen claims for 
service connection received in April 2004.  In March 2005, 
the RO provided a notice characterized as a follow-up to a 
notice of July 2003 which addressed a May 2003 petition to 
reopen final disallowed claims for some, but not all, of the 
issues raised in the April 2004 petition.  The RO denied the 
petition to reopen all earlier issues in May 2004.  Standing 
alone, the March 2005 notice did not address the criteria to 
reopen a final disallowed claim or the criteria for the 
assignment of a rating and effective date should service 
connection be granted.  This combination of old and follow-up 
notices does not satisfy the requirements for the petition 
received in April 2004.   

In correspondence in March 2006, the RO provided the general 
criteria for the assignment of ratings and effective dates.  
In correspondence in May 2008, the RO provided notice that 
met the requirements for a petition to reopen final 
disallowed claims including the reasons for the previous 
denial except that the notice did not provide information on 
the criteria for assignment of a rating or effective date.  
However, these notices were not provided prior to the initial 
unfavorable decision in May 2004.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because 
subsequent to the notice, the Veteran submitted additional 
evidence relevant to the reasons for the previous denial and 
testified at a hearing before the Board.  From the evidence 
presented and from his testimony, the Board concludes that 
the Veteran exercised his opportunity to respond to the May 
2008 notice and understood what was needed to reopen and 
substantiate service connection for the disorders on appeal.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served in the U.S. Army Quartermaster Corps.  He 
contends that he was diagnosed with diabetes mellitus within 
one year of discharge from service and that the disorder is 
related to exposure to herbicide in service.  He contends 
that scleredema of the back, coronary artery disease, 
hypertension, blindness, and a bilateral foot disorder, 
diagnosed as diabetic neuropathy and peripheral vascular 
disease, are secondary to diabetes.  In the alternative, the 
Veteran contends that his scleredema and foot disorders, 
diagnosed as pes planus, ligamentous strain, and ankle 
sprain, first manifested in service.  He further contends 
that sleep apnea and arthritis of all joints are related to 
service.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Diabetes Mellitus and Secondary Disorders

Service personnel records showed that the Veteran served in 
the Republic of Vietnam from June 1967 to April 1968.  
Service treatment records are silent for any symptoms, 
diagnoses, or treatment for diabetes mellitus, scleredema (a 
skin disorder often associated with diabetes), coronary 
artery disease, hypertension, eye disease or vision deficits 
other than refractive correction, and foot disorders related 
to diabetes such as peripheral neuropathy and peripheral 
vascular disease.  In September and October 1967, the Veteran 
was treated with surface ointment for skin rash on the right 
arm and on the chin, the latter attributed to shaving.  There 
was no follow-up treatment.  No chronic skin disorders were 
noted on an April 1968 discharge physical examination. 

In many written claims and statements and at a December 2008 
Board hearing, the Veteran stated that he was diagnosed with 
diabetes in November 1968 at a private medical facility in 
New Jersey which has since closed.  The RO and the Veteran 
requested clinical records of this diagnosis and treatment 
from successor facilities and the state government without 
success.  In a June 1983 summary of treatment, a private 
physician noted that the Veteran had well-controlled diabetes 
in February 1977.   In January 1983, a VA physician diagnosed 
a rash on the Veteran's back and chest as tinea versicolor.  
In May 1983, a VA physician diagnosed insulin-dependent 
diabetes and diabetic scleredema.  

In November 1983 and December 1994, the RO denied service 
connection for a back rash and for diabetes because there was 
no evidence of incurrence or aggravation of either disorder 
in service or within the presumptive period after service.  
In the latter decision, the RO also noted that there was no 
evidence that either disorder was related to exposure to 
herbicide.  Regulations in effect at that time did not 
include either disorder as a presumptive disorder related to 
exposure to herbicide.  See 38 C.F.R. § 3.309(e) (1994).  The 
Veteran expressed timely disagreement with the November 1983 
decision, and a statement of the case was issued in August 
1984.  The Veteran did not perfect an appeal.  The Veteran 
did not express disagreement with the December 1994 decision 
within one year, and the decisions are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104. 

Private treatment records from August 1989 to February 2001 
showed treatment and diagnoses for several eye disorders 
including retinopathy, ischemic maculopathy, and cataracts.  

In October 2002, a VA physician noted a review of the claims 
file.  The physician stated that the Veteran had been 
diagnosed with diabetes at age 25 in 1968 while still in 
service and was treated with insulin almost since diagnosis.  
There are no service treatment or post-service clinical 
records in the file to confirm these assertions.  The 
physician noted that the Veteran was currently receiving 
treatment for diabetes with twice daily insulin and was also 
receiving treatment for vision and cardiovascular deficits.  
The physician noted the Veteran's age at the time of the 
purported initial diagnosis and that the course of the 
disease did not follow the pattern of typical herbicide 
exposure.  He noted that the Veteran had experienced several 
episodes of ketoacidosis and hypoglycemia.  The physician 
diagnosed type I diabetes mellitus.  After review of other 
symptoms, examinations, and history of treatment, he also 
diagnosed peripheral neuropathy of the lower extremities, 
coronary artery disease, and hypertension, all secondary to 
diabetes.  Another VA physician the same month diagnosed 
proliferative diabetic retinopathy with retinal detachment 
and a cataract of the left eye.  

Effective July 9, 2001, diabetes mellitus type II was added 
to the list of diseases associated with herbicide exposure.  
See 66 Fed. Reg. 23,168 (May 8, 2001).  Notably, diabetes 
mellitus type I was evaluated but not found to be associated 
with herbicide exposure.  

In November 2002, the RO denied petitions to reopen claims 
for service connection for diabetes and a back rash because 
the evidence received since the previous denial was new but 
not material as it did not show that diabetes type I or a 
skin rash, including scleredema secondary to diabetes, was 
incurred or aggravated in service or within the presumptive 
period after service.  Further, service connection for 
coronary artery disease, hypertension, blindness related to 
retinopathy, and peripheral neuropathy of the lower 
extremities secondary to diabetes was denied as type I 
diabetes was not service connected.  The Veteran did not 
express disagreement within one year, and the decision became 
final.  In May 2003, the Veteran petitioned to reopen the 
claims.  In August 2003, the RO denied the petition as no new 
evidence had been received.  The Veteran did not express 
disagreement within one year and the decisions became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The RO received the current petition to reopen the claims in 
April 2004.  Since August 2003, the RO made an additional 
request to obtain clinical records from a private hospital in 
1968.  No records were located.  The RO also received an 
April 1992 Social Security Administration disability 
determination and supporting clinical reports, records of VA 
outpatient treatment from June 2001 to April 2008 from two VA 
medical centers, records of inpatient and outpatient private 
treatment for vascular disease of the lower extremities, and 
letters from three private and one VA physician.  The Veteran 
and his spouse testified at a hearing before the Board in 
December 2008.   

The Board concludes that the evidence received since the last 
final disallowance of the claims is new because it had not 
been previously considered by VA adjudicators.  The SSA 
records addressed the Veteran's eye disorders including 
diabetic retinopathy but are not material because the records 
did not contain evidence relevant to a relationship between 
the disease and service.  Likewise, VA outpatient treatment 
records showed on-going treatment for all claimed disorders 
but are not material because they did not address a 
relationship to service.  At the hearing, the Veteran denied 
a diagnosis or treatment for diabetes in service but restated 
that he was diagnosed and treated at a private facility 
within one year after service.  This testimony is not 
material because it is cumulative of earlier statements that 
were considered.  

However, the Veteran also testified and the records showed 
diagnosis and treatment for lower extremity vascular disease.  
The records show that the Veteran underwent amputations of 
both lower extremities below the knee as complications of 
vascular disease which his physician related to diabetes.  
The Veteran and his spouse also stated that several medical 
providers told him that his form of diabetes was type II and 
not type I.  In correspondence in December 2008, the 
Veteran's private primary care, vascular, and eye care 
physicians all stated that the Veteran had type II diabetes 
with secondary retinopathy and vascular disease.  In 
outpatient treatment records in April 2004, the Veteran's VA 
primary care physician also indicated that the diabetes was 
type II. 

As a preliminary matter, the Board concludes that the new lay 
and medical evidence indicates a possible change in diagnosis 
for diabetes from type I to type II.  Although the diseases 
have different biochemical processes and potential 
etiologies, the effect of the disease and its impact on the 
Veteran's health is similar for either form of the disease.  
Although the differential diagnoses are not resolved by the 
current evidence of record, the Board concludes that there is 
evidence of a change in diagnosis and not a claim for a new 
condition.  Similarly, the new lay and medical evidence 
identified a new diagnosis of diabetic vascular disease for 
the veteran's claim for service connection for bilateral foot 
pain that previously included pes planus, ligament and ankle 
sprain, and neuropathy.  The Board concludes that vascular 
disease is an alternate diagnosis for the originally claimed 
foot pain and not a new condition.  

The Board concludes that the new lay and medical evidence of 
different diagnoses for diabetes and for bilateral foot pain 
is material to a possible relationship of  diabetes to 
service and to scleredema, coronary artery disease, 
hypertension, blindness, and a disorder of the feet secondary 
to diabetes and raises a reasonable possibility of 
substantiating the claims.  Therefore, and to this extent 
only, the Board grants the petition to reopen these claims 
and remands the claims for further development as discussed 
in the Remand section below.  

Sleep Apnea

In November 2002, the RO denied service connection for sleep 
apnea because there was no evidence of diagnosis or treatment 
for the disorder in service or at any time after service.  
The RO denied a petition to reopen the claim for service 
connection for sleep apnea in August 2003 because new 
evidence received did not reveal a current diagnosis of sleep 
apnea.  The Veteran did not express disagreement with the 
decisions within one year, and the decisions became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The RO received the Veteran's petitions to reopen the claim 
in April 2004.  Since August 2003, the RO received an April 
1992 Social Security Administration disability determination 
and supporting clinical reports, records of VA outpatient 
treatment from June 2001 to April 2008 from two VA medical 
centers, records of inpatient and outpatient private 
treatment for vascular disease of the lower extremities, and 
letters from three private and one VA physician.  The Veteran 
and his spouse testified at a hearing before the Board in 
December 2008.  The SSA adjudication and reports, records of 
treatment for vascular disease, and the physician letters are 
not relevant to the claimed disorder as they address other 
disabilities.   VA outpatient treatment records are silent 
for any symptoms, diagnoses, or treatment for sleep apnea.  

SSA records, letters from private physicians, records of 
treatment for vascular disease, and some VA outpatient 
treatment records were received subsequent to the June 2006 
statement of the case and prior to transfer of the claims 
file to the Board.  However, the RO did not furnish a 
supplemental statement of the case which is required upon 
receipt of any evidence pertinent to the issue on appeal.  
38 C.F.R. § 19.31 (b) (2008).  

After review, the Board concludes that this evidence is not 
pertinent to service connection for sleep apnea because the 
disorder was not addressed in the evidence.   
Therefore, the Board will proceed with adjudication of the 
claim. 

In a December 2008 Board hearing, the Veteran and his spouse 
stated that he had received VA treatment including medication 
for stress.  The Veteran described his current symptoms of 
nervousness and difficulty sleeping but acknowledged that he 
had never been diagnosed or treated for sleep apnea.  

In addressing whether the Veteran has presented a new claim 
or whether the claim is one to reopen, there is no evidence 
of a change in diagnosis because sleep apnea has not been 
diagnosed.  The Veteran does not contend that the claim is 
for a new disorder.  The symptoms described by the Veteran of 
nervousness, feelings of stress, and daytime sleepiness were 
articulated for the first time in the Board hearing but are 
not shown in clinical records received since the last final 
disallowance of the claim. Therefore, the Board concludes 
that the claim is not new or involves a change of diagnosis 
and that new and material evidence is required to reopen the 
claim.    

The Board concludes that evidence received since the last 
final disallowance of the claims for sleep apnea is new 
because the Veteran's lay statements of symptoms and events 
in service had not been previously considered.  However, the 
lay evidence is not material to the absence of a diagnosis of 
the disorder, the reason for the previous denial. 

The Board acknowledges that the Veteran is competent to 
report on his symptoms.  The Board considered whether the lay 
evidence constitutes competent and credible evidence of 
etiology in this particular case.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006). 

The Board must first determine whether the particular claim 
in question is the type of injury for which lay evidence is 
competent evidence.  Interrupted sleep and daytime sleepiness 
may have many causes and the etiology of these symptoms 
requires medical examination and diagnostic expertise.  
Service treatment records and post-service outpatient records 
are silent for any symptoms of a chronic sleep disorder.  The 
Board accordingly concludes that sleep apnea is the not the 
type of disorder for which lay evidence constitutes competent 
diagnosis.  

Therefore, the Board concludes that the new evidence is not 
material to the reason for the previous denial because it 
does not provide competent evidence of a diagnosis of sleep 
apnea.  38 C.F.R. §§ 3.303, 3.304(f), 4.125; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  As lay assertions of 
medical causation cannot serve as the predicate to reopen the 
claim, the petition to reopen the claim for service 
connection for sleep apnea is denied.  Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Chavarria v. Brown, 5 Vet. App. 468 (1993).


Arthritis of All Joints

In November 2002, the RO denied service connection for 
arthritis of all joints because there was no evidence of 
diagnosis or treatment for the disorder in service or at any 
time after service.  The RO denied a petition to reopen the 
claims in August 2003 because new evidence received did not 
reveal a current diagnosis of arthritis.  The Veteran did not 
express disagreement with the decisions within one year, and 
the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104. 

The RO received the Veteran's petitions to reopen the claims 
in April 2004.  Since August 2003, the RO received an April 
1992 Social Security Administration disability determination 
and supporting clinical reports, records of VA outpatient 
treatment from June 2001 to April 2008 from two VA medical 
centers, records of inpatient and outpatient private 
treatment for vascular disease of the lower extremities, and 
letters from three private and one VA physician. The Veteran 
and his spouse testified at a hearing before the Board in 
December 2008.   The SSA adjudication and reports, records of 
treatment for vascular disease, and the physician letters are 
not relevant to this claimed disorder as they address other 
disabilities.   

However, in April 2004, a VA primary care physician noted the 
Veteran's reports of falling from a tub two years earlier.  
In June 2004, the examiner noted left hip stiffness.  In 
October 2004, the physician diagnosed degenerative joint 
disease of the left hip and, in January 2005, he diagnosed 
degenerative joint disease of both hips.  However, there is 
no record of any X-ray studies and no comments regarding the 
etiology of the arthritis except for the notation of a fall.  
In a December 2008 Board hearing, the Veteran stated that he 
was diagnosed and treated for arthritis of the left hip.  He 
stated that his VA physician told him that the hip disease 
was related to a foot disorder and ankle sprain in service.  
The Veteran stated that his claim for service connection was 
limited to the left hip joint only.   

In addressing whether the Veteran has presented a new claim 
or whether the claim is one to reopen, there is no evidence 
of a change in diagnosis because evidence of an initial 
diagnosis was received in the new evidence.  The Veteran does 
not contend that the claim is for a new disorder.  Therefore, 
the Board concludes that the claim is not new or involves a 
change of diagnosis and that new and material evidence is 
required to reopen the claim. 
    
The Board concludes that lay and medical evidence of a 
diagnosis of left hip arthritis is new and material to the 
reason for the previous denial because the evidence had not 
been previously considered and is evidence of a current 
disability.  Service treatment records showed that the 
veteran was treated on several occasions for pes planus, heel 
pain, and left ankle strains.  As there is some evidence of 
left foot and ankle disorders in service, the new and 
material evidence raises a reasonable possibility of 
substantiating the claim.  Therefore, and to this extent 
only, the Board grants the petition to reopen the claim and 
remands the claim for further development as discussed in the 
Remand section below.  


	(CONTINUED ON NEXT PAGE)



ORDER

The final disallowed claim for service connection for 
diabetes mellitus is reopened, and to this extent only, the 
appeal is allowed.  

The final disallowed claim for service connection for 
scleredema of the back is reopened, and to this extent only, 
the appeal is allowed.  

The final disallowed claim for service connection for 
coronary artery disease is reopened, and to this extent only, 
the appeal is allowed. 

The final disallowed claim for service connection for 
hypertension is reopened, and to this extent only, the appeal 
is allowed.  

The final disallowed claim for service connection for 
blindness is reopened, and to this extent only, the appeal is 
allowed.  

The final disallowed claim for service connection for a 
bilateral foot disorder is reopened, and to this extent only, 
the appeal is allowed.  

The petition to reopen a final disallowed claim for service 
connection for sleep apnea is denied. 

The final disallowed claim for service connection for 
arthritis of all joints is reopened, and to this extent only, 
the appeal is allowed.  


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for diabetes mellitus, 
disorders secondary to diabetes, and arthritis of the left 
hip is necessary.  Additional procedural action is necessary 
for the petition to reopen a final disallowed claim for PTSD.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from April 2008 to the present.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As previously discussed, the claims file contains conflicting 
diagnoses for the type of diabetes mellitus applicable in the 
Veteran's case.  A VA physician in October 2002 noted a 
review of the file and diagnosed type I diabetes, citing the 
age of onset, almost immediate treatment with insulin, and 
subsequent episodes of ketoacidosis and hypoglycemia.  
However, his opinion was in part based on reports by the 
Veteran that are not confirmed in the medical records.  
Physicians in outpatient records starting in April 2004 and 
in correspondence in December 2008 diagnosed type II with no 
supporting rationale.  There is no evidence of any clinical 
testing to confirm either diagnosis.  Therefore, the medical 
evidence is insufficient to decide the claim, and an 
additional examination and opinion is necessary.  

In a December 2008 Board hearing, the Veteran stated that he 
received medical treatment for complications of diabetes from 
Tallahassee Memorial Health Care and a private attending 
physician starting in November 2007.  The treatment included 
an amputation of the right lower extremity.  The RO obtained 
records starting in January 2008 in which the physician 
referred to the earlier treatment and surgery.  The RO should 
request the additional records as they are relevant to the 
issues on appeal.  

Although the Veteran's skin disease is often associated with 
diabetes, there is no medical assessment of a relationship to 
diabetes in the Veteran's specific case.  The Board will 
defer adjudication of claims for service connection for 
scleredema, coronary artery disease, hypertension, blindness, 
and bilateral foot disorders related to diabetic vascular 
disease as they have or may be found secondary to diabetes.  

In the case of arthritis of the left hip, there is medical 
evidence of a current diagnosis, service treatment record 
evidence of foot disorders and left ankle injury in service, 
and lay evidence of a possible relationship between the 
current disorder and treatment or injury in service.  The 
Veteran has not received a VA examination of his left hip.  
The Board concludes that the low threshold of duty to assist 
has been met, and an examination of the left hip is 
necessary.  

Finally, as previously discussed, when additional pertinent 
evidence is received after a statement of the case and before 
an appeal is certified to the Board, the RO must issue a 
supplemental statement of the case.  38 C.F.R. § 19.31 (b) 
(2008).  In this case, the RO received VA outpatient 
treatment reports in October 2006 and January 2008 that 
contained routine screenings for PTSD.  As the reports were 
received after a July 2006 statement of the case and before 
certification, a supplemental statement of the case is 
necessary.    

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
records since April 2008.   Associate any 
records obtained with the claims file.  

2.  Obtain appropriate authorization from 
the Veteran if necessary and request all 
records of medical treatment of the 
Veteran from Tallahassee Memorial Health 
Care, 1300 Miccosukee Road, Tallahassee, 
FL, 32308, starting in November 2007.  
Associate any records received with the 
claims file. 

3.  Schedule the Veteran for a VA 
examination for diabetes.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner order any applicable clinical 
testing including, for example, a C-
peptide test, and provide an evaluation 
of the Veteran's diabetes including the 
type applicable to the veteran and a 
rationale for this determination.  If the 
Veteran has type I diabetes mellitus, 
request that the examiner provide an 
opinion whether the diabetes is at least 
as likely as not (50 percent or greater 
possibility) related to any aspect of 
service including presumed exposure to 
herbicides.  

4.  Schedule the Veteran for a VA 
examination of his skin disorder, 
previously diagnosed as scleredema.   
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's current skin disorder 
and provide an opinion whether any 
disorder found is at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service or is 
secondary to diabetes.  

5.  Schedule the veteran for a VA 
examination of his degenerative joint 
disease of his left hip.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's left hip and provide an opinion 
whether any disorder found is at least as 
likely as not (50 percent or greater 
possibility) related to service to 
include pes planus and left ankle sprain 
which were noted in service or any other 
aspect of service.  

 6.  Then, after completing any other 
development deemed necessary, 
readjudicate the petition to reopen a 
final disallowed claim for PTSD and 
claims for service connection for 
diabetes mellitus, scleredema, coronary 
artery disease, hypertension, blindness, 
bilateral foot disorders, and arthritis 
of the joints.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case, which 
includes consideration of the evidence 
received at the RO prior to certification 
and transfer of the case to the Board, 
and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


